Citation Nr: 1402130	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-241 52A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as breathing difficulty.  

2.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1961 to May 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed his Notice of Disagreement (NOD) in August 2010 on a VA Form 9, "Appeal to Board of Veterans' Appeals."  On that form, he checked the box indicating he wanted a Board hearing by live videoconference.  However, on his actual substantive appeal form, received in September 2012, he indicated that he did not want a Board hearing.  Thus, the Board will proceed with appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There was no event, disease, or injury resulting in a respiratory disability during active service, symptoms of a respiratory disability were not unremitting in service, symptoms of a respiratory disability have not been unremitting since service separation, and the Veteran does not have a current respiratory disability based on the best evidence.

2.  Throughout the rating period on appeal, the Veteran's migraine headache disability has manifested in non-prostrating headaches occurring several times weekly accompanied by photophobia, phonophobia, and sensitivity to smell.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a disability rating in excess of 30 percent for migraine headaches have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Respiratory Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current respiratory disability that is related to active service.  Specifically, he avers that exposure to chemicals while developing photographs during active service caused breathing difficulties both during service and currently.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there was no relevant event, disease, or injury during active service, and that the weight of the evidence demonstrates that symptoms of a respiratory disability were not unremitting in service.  

At the August 1961 enlistment examination, the Veteran reported shortness of breath with rheumatic fever at the age of five, but no shortness of breath since then.  Examination of the lungs was marked as normal.  

The Veteran checked "yes" next to "shortness of breath" on his Report of Medical History at several periodic medical examinations in May 1974, May 1978, and July 1978.  However, the May 1974 examination report clarifies that the shortness of breath was not a current symptom, but rather, again, a reference to the shortness of breath he experienced when he had rheumatic fever as a child.  In addition, clinical evaluation of the lungs was consistently marked as normal.  This evidence provides particularly negative evidence against the Veteran's central claim.  

In March 1981, the Veteran was admitted to the hospital after experiencing chest pain associated with quickening of respiration that spontaneously resolved the night prior.  The next morning, the Veteran reported that, while walking up a flight of stairs, he developed chest pain associated with shortness of breath, which dissipated with rest.  

Although the hospital discharge summary indicates no smoking history, a July 1975 service treatment record indicates that the Veteran smoked two packs per day for sixteen years.  In any case, the Veteran did not experience any recurrence of respiratory symptoms while in the hospital, and examination of the lungs was normal.  His discharge diagnosis was chest pain, nonischemic in origin.  

At the May 1981 retirement examination, the Veteran reported shortness of breath associated with the March 1981 chest pain, but denied any current symptoms.  Examination of the lungs was marked as normal.         

In sum, the service treatment records are negative for findings, diagnosis, or treatment for a chronic respiratory disability, as the single episode of shortness of breath during service appears to have been related to chest pain and resolved without any treatment.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a respiratory disability have not been unremitting since separation from active service in May 1981.  Following service separation in May 1981, the evidence of record does not show any complaints, diagnosis, or treatment for a respiratory disability until December 2008, when the Veteran filed his claim for service connection.  The absence of post-service complaints, findings, diagnosis, or treatment for 27 years after service separation until 2008 is one factor that tends to some weigh against a finding of unremitting symptoms of a respiratory disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of a respiratory disability since separation from service in May 1981, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent reports of unremitting difficulty breathing since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to an unremitting respiratory disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of a respiratory disability, the lack of any post-service documentation of treatment or diagnoses of a respiratory disability, and the Veteran's claims for service connection for other disabilities in January 1987 and October 2002 with no mention of a respiratory disability. 

In effect, the Veteran's own prior claims provide some evidence against his own contentions. 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed multiple claims for service connection in January 1987 and October 2002, but did not mention any respiratory symptoms at that time.  This suggests to the Board that there was no pertinent respiratory symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a respiratory disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a disability manifesting respiratory problems in service, or the lack of respiratory symptomatology at the time he filed the claims, or both.      

In any event, the Board finds that the preponderance of the evidence demonstrates that there is no current respiratory disability.  As noted above, post-service VA treatment records are entirely negative for findings, treatment, or diagnoses of a respiratory disability.  Indeed, at a February 2008 Agent Orange Registry Exam, the Veteran denied any shortness of breath, and examination of the lungs and a chest x-ray were normal.  The Veteran's denial of any respiratory difficulties just ten months before he filed his claim for service connection provides probative evidence against his claim.  Moreover, even the December 2013 Appellant's Brief submitted by the Veteran's representative states that there is no current diagnosis of a respiratory disability.    

In light of the lack of documentation of any report, findings, treatment, or diagnosis of a respiratory disability following service separation, his denial of any respiratory symptoms in February 2008, and his multiple claims for service connection with no mention of any respiratory problems, the greater weight of the probative evidence is against finding that the Veteran has a current respiratory disability.  As a result, the claim must be denied.  

Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

In this case, the best evidence simply does not indicate that a disability currently exists or that the Veteran has ever had a chronic disability.  Service and post-service evidence provides particularly negative evidence against this claim, outweighing the Veteran's statements.

In any event, even if the Board assumes a respiratory disability currently exists, the preponderance of the competent evidence, for reasons cited above, demonstrates no relationship between the Veteran's claimed respiratory disability and his military service, including no credible evidence of a relevant in-service disease or injury, unremitting symptoms of a respiratory disability during active service, unremitting symptoms of a respiratory disability following service separation, or a current respiratory disability.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a respiratory disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting respiratory symptoms and post-service respiratory symptoms.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for a respiratory disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a respiratory disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Migraine Headaches

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In a July 2012 rating decision, the RO awarded a 30 percent disability rating for migraine headaches, effective from December 30, 2008, the date the Veteran's increased rating claim was received, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, which addresses migraines, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for service-connected migraine headaches for the entire rating period on appeal.  For the entire rating period, the Veteran's service-connected migraines did not manifest very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability, as required for a 50 percent disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in March 2009.  He reported that, when he experienced migraines, he got on aura for about 30 minutes.  Medication was successful some of the time, and he also used a self-hypnotic technique that was just as successful as some medications.  He stated that he experienced migraines one to two times per week, with an average of five a month.  He was able to abort one out of five of these.  During migraines, he also experienced nausea at the beginning.  Within a couple of hours, he was able to stay lying down without nausea, but the photophobia remained and noises bothered him.  He said he was incapacitated for 24 hours about four times per month due to migraines.  The Veteran stated that his work was affected as he lost a half day of alertness and function each week.  The VA examiner assessed migraine headaches syndrome, with no muscle contraction component, with incapacitating episodes four times per month.  

The Veteran was afforded another VA examination in November 2010.  He reported headaches three to four times per week on average.  He stated they were usually sharp and frontal, then radiated occipitally and became more dull and throbbing.  He sometimes had nausea, and frequently had light and sound sensitivity and smell sensitivity.  He often had an aura prior to the headaches that lasted ten minutes.  The headaches lasted about three to four hours.  He reported that he used self-hypnosis to treat the headaches, and that he was successful about 40 percent of the time in aborting the headaches.  He usually had to lie down for about three to four hours with about 60 percent of the headaches; the other 40 percent he was able to abort.  The VA examiner opined that during the times the Veteran could not control his headaches, it would affect his ability for employment or work.  

Based upon these findings and on the lay evidence as well, the Board finds the assignment of disability rating in excess of 30 percent for migraines is not warranted for any period, as the requirements of very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

While the Veteran has stated that he experiences migraines three to four times per week, he is able to abort 40 percent of those headaches; thus, the number of migraines he experiences cannot be characterized as very frequent.  Moreover, he stated that the headaches last for three to four hours, which is not prolonged.  Finally, while he has stated that he lies down in order to alleviate or manage his more severe headaches, he has not been shown to have prostrating headaches.  The rating criteria do not define prostrating.  However, VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) indicates that a prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion.  Other sources have defined prostrating as "utter physical exhaustion or helplessness" and "extreme exhaustion or powerlessness."  WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).  Thus, while the Veteran has reported migraines several times weekly, they are not prostrating in nature.  For these reasons, the weight of the evidence is against a grant of a disability rating in excess of 30 percent for migraines for the entire period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.    

As noted above, the Veteran is competent to report symptoms of his migraine disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic headache disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's migraines has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which migraines are evaluated.

While the Board understands the Veteran central concern that he has a severe migraine headache disability, it is important for the Veteran to understand that without some problems associated with migraine disability, there would be no basis for the current 30 percent rating.  Such disability evaluations by VA recognize the Veteran's pain and other symptoms, indicating generally a 30 percent (nearly one-third) reduction in the Veteran's ability to function due to his migraine headache disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 30 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  However, there are no other diagnostic codes which fit the description of the service-connected migraine disorder.  

For these reasons, the Board finds that the weight of the evidence is against a grant of an increased disability rating for migraines for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's migraine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's migraine disability has manifested in painful, non-prostrating headaches several times weekly with accompanying photophobia and phonophobia, as well as sensitivity to smells.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such attacks with debilitating effects (Diagnostic Code 8100, 38 C.F.R. § 4.124a), and even provide for attacks more severe than those experienced by the Veteran.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability of the migraine headaches throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the migraine headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely March 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection and increased rating, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The letter also described how VA determines disability ratings and effective dates, and provided the specific rating criteria that would be used to evaluate the Veteran's migraine headache disability.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examinations with regard to the increased rating claim, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected migraines.  VA examinations were conducted in March 2009 and November 2010.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected migraine headaches.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a respiratory disability; however, the Board finds that a VA examination is not necessary in order to decide that issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with his active military service. 

In this case, the Veteran's service treatment records are negative for any findings of or treatment for a respiratory disability.  Thus, the preponderance of the evidence demonstrates that the Veteran did not sustain a relevant injury, disease, or event in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the preponderance of the evidence demonstrates no unremitting symptoms of a respiratory disability in service and no unremitting symptoms of a respiratory disability since service separation.  Moreover, the best evidence shows that there is no current respiratory disability.  Because there is no persuasive evidence in-service injury or disease to which a competent medical opinion could relate any current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a respiratory disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's respiratory disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between a current respiratory disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the respiratory disability claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a respiratory disability is denied.  

An increased disability rating in excess of 30 percent for migraine headaches is denied for the entire rating period on appeal.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


